                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA

WILLIAM WILLIAMSON,                             )
                                                )
                        Plaintiff,              )
                                                )
v.                                              )       Case No. 5:20-cv-00377-D
                                                )
BRIDGESTONE AMERICAS, INC.,                     )
etc., et al.,                                   )      ·oRDER
                                                )
                        Defendants.             )



         THIS MATTER is before the Court upon motion by Plaintiff, William Williamson, and

Defendant, General Electric Company, to dismiss with prejudice, all claims against General

Electric Company in this matter.

         It appearing that grounds exist to permit Plaintiff to voluntarily dismiss this action against

General Electric Company, with prejudice, and that the motion should be granted for good causes

shown;

         It is therefore ORDERED, ADJUDGED, and DECREED that the motion is GRANTED

and the action of Plaintiff, William Williamson, against Defendant, General Electric Company, is

DISMISSED with prejudice, with each party to bear its own costs.

         SO ORDERED. This the~ day of August, 2021.




                                                       United States District Judge




         Case 5:20-cv-00377-D Document 109 Filed 08/20/21 Page 1 of 1
